Citation Nr: 0020625	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  96-46 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a biopsy and removal of hypertrophic pectoralis 
muscle from the right sternal area, with costochondritis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1986.  The Department of Veterans Affairs (VA) 
Regional Office in Oakland, California 
(the RO) denied a disability rating in excess of 10 percent 
for the disability at issue in April 1996.  The veteran has 
appealed to the Board of Veterans' Appeals (the Board).  

In a March 2000 Informal Hearing Presentation, the matters of 
service connection for gastrointestinal and psychiatric 
disabilities are raised.  These matters are referred to the 
RO for appropriate action.  


REMAND

The Board notes that, in general, an allegation of increased 
disability is sufficient to establish as well-grounded a 
claim seeking an increased rating.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Since the veteran's claim is well 
grounded, VA's duty to assist has been triggered.

The veteran essentially asserts that she should receive a 
separate rating for having a tender and painful scar; a 
separate rating due to limitation of function due to the 
scar; a separate rating for having cutaneous nerve impairment 
due to the scar; and an increased rating due to her right 
pectoral muscle damage.  In this connection, the Board notes 
Esteban v. Brown, 6 Vet. App. 259 (1994), in which the United 
States Court of Appeals for Veterans Claims (the Court) held 
that separate disability ratings are possible in cases in 
which the veteran has separate and distinct manifestations 
from the same injury.  

Moreover, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court indicated that pain may be the basis for an increased 
rating for a musculoskeletal disability pursuant to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999), regardless 
of whether or not musculoskeletal disability Diagnostic Code 
criteria are met, to the extent that the pain causes 
impairment of function.

It is unclear based on the evidence of record whether or not 
the veteran has separate and distinct manifestations from her 
injury, and if so, how severe, separately and distinctly, 
such manifestations are.  It is necessary to have this 
information in order to evaluate the veteran's claim.  

In addition, there is no medical evidence of record 
concerning the veteran's status since August 1997, when she 
discontinued her medications for pain because she was going 
to attempt to become pregnant.  She had ongoing pertinent 
treatment during the course of the claim before August 1997, 
and a private physician in August 1997 referred her to 
another private health care provider.  These facts suggest 
that she may have received additional pertinent treatment 
since then.  Accordingly, efforts to obtain all additional 
pertinent treatment records will be accomplished. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request the veteran to 
identify by name and location the 
existence of all pertinent treatment 
records for the service-connected 
disability at issue.  Thereafter, the RO 
should attempt to obtain and incorporate 
into the claims folder any records of 
treatment which have not been previously 
associated with the claims folder.

2.  A VA examination should be 
conducted.  The examining physician 
should review the veteran's claims 
folder, which should be made available 
for review prior to the examination.  

After physical examination of the 
veteran, the examining physician should 
indicate whether the scarring in 
question is tender and painful on 
objective demonstration.  The examining 
physician should also indicate whether 
or not the scarring restricts any motion 
of any body part, and if so, to what 
extent.  

The examining physician should also 
describe any muscle disability which is 
present, including in terms of the 
amount of tissue which has been removed.  
In particular, any associated pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted.  Whether there is additional 
range of motion loss due to any of the 
following should also be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The report of the examination should be 
associated with the veteran's claims 
folder.

3.  Thereafter, the RO should again 
review the veteran's claim for an 
increased rating for the disability at 
issue.  All pertinent law, regulations 
and Court decisions should be applied, 
including 38 C.F.R. §§ 4.40, 4.45 and 
Esteban, discussed above.  If the 
benefits sought remain denied, in whole 
or in part, the RO should issue the 
veteran a Supplemental Statement of the 
Case.  The veteran and her 
representative should be given 
appropriate opportunity to respond 
thereto.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted as to the 
issue.  The Board notes that RO compliance with this remand 
is not discretionary, and that if the RO fails to comply with 
the terms of this remand, another remand for corrective 
action is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


